UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1487



CAROL BENNETT, d/b/a Brighton Stables,

                                               Plaintiff - Appellant,

          versus


ROBERTSON-CECO    CORPORATION,    d/b/a      CECO
Building Systems,

                                                Defendant - Appellee,


          and


VAN DEVENTER CONSTRUCTION,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-374-5-FL)


Submitted:   October 21, 2005              Decided:   December 6, 2005


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Bennett, Appellant Pro Se. James L. Gale, Elizabeth Brooks
Scherer, SMITH & MOORE, L.L.P., Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Carol Bennett appeals the district court’s order and

judgment granting Robertson-Ceco Corporation’s motion to dismiss,

dismissing her claims and denying her motion under Rule 59(e) of

the Federal Rules of Civil Procedure.           We have reviewed the record

and the district court’s order. We agree with the district court

that the doctrine of res judicata resolves this case. Accordingly,

we affirm for that reason, as more fully espoused in the district

court’s opinion.        See Bennett v. Robertson-Ceco Corp., No. CA-04-

374-5-FL (E.D.N.C. Jan. 20, 2005 & Mar. 28, 2005).               We also deny

Bennett’s objection to the request to take judicial notice of the

state court opinion affirming the trial court’s order dismissing

her cross-claims.*        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




     *
      We deny Bennett’s requests for judicial notice of a state
court order, two state court motions filed by the Appellee and a
portion of the December 1, 2003 transcript. Those items were part
of or referred to in the district court record.

                                      - 3 -